DETAILED ACTION
Claims 1-51 are pending in the present application. Claims 1 and 26 were amended in the response filed 29 January 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The amendment and remarks filed 29 January 2021 are found persuasive. The amendment overcomes the rejection cited under 35 USC 112 second paragraph. Claims 1 and 26 are independent claims. Regarding independent claim 1, the prior art of record does not teach the following limitation: “associating with for at least one component of the plurality of components a vector having a size at least equal to a total number of labels corresponding to non-zero scores in the at least one component, and allocating in memory a block of memory for the vector;  for each component of the plurality of components, storing in the respective vector, scores corresponding to a plurality of labels associated with the second index space, wherein a common label sequence is used for storing the scores in each vector;  generating a plurality of documents, wherein each document corresponds to a respective component and is obtained by applying a transform function to the vector corresponding to that component;  and analyzing the plurality of documents using a processor adapted to perform natural language processing (NLP), wherein analysis from the NLP is expressed using one or more labels associated with the second index space, thereby 
describing latent information contained in the data.” The limitations of independent claim 26 parallels independent claim 1, therefore it is allowed for similar reasons. Claims 2-25 and 27-51 are allowed based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRETA L ROBINSON/Primary Examiner, Art Unit 2169